    Case 3:20-cv-01089-MAB Document 7 Filed 12/16/20 Page 1 of 3 Page ID #34




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DEREK D. STEWART,                                  )
                                                       )
                           Plaintiff,                  )
                                                       )
    vs.                                                )    Case No. 3:20-CV-1089-MAB
                                                       )
    GREGORY CIZEK,                                     )
    JAMES D. SCHOEN, M. GRETEMAN,                      )
    and ELITE IMAGING OF SWANSEA,                      )
                                                       )
                           Defendants.                 )


                                 MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

          Plaintiff Derek Stewart filed a complaint against Elite Imaging of Swansea, Dr.

Gregory Cizek, Dr. James D. Schoen, and M. Greteman for “identity theft,” “billing code

fraud,” “double billing,” “medical malpractice,” and “attempted murder” (Doc. 1). 1

Plaintiff is asking for $18 million in damages (Doc. 1). The complaint, however, does not

sufficiently allege the existence of this Court’s subject matter jurisdiction. See McCready v.

White, 417 F.3d 700, 702 (7th Cir. 2005) (“Ensuring the existence of subject-matter

jurisdiction is the courts first duty in every lawsuit.”). As the party invoking federal

jurisdiction, Plaintiff must demonstrate that all jurisdictional requirements are satisfied.



1 The Court notes this is the third time Plaintiff has sued Elite Imaging based on the same, or substantially
similar allegations. See SDIL case numbers 18-cv-2039-JPG-RJD and 19-cv-286-SMY. The first case was
dismissed for lack of subject matter jurisdiction because the parties were not completely diverse and failure
to state a claim. SDIL case number 18-cv-2039-JPG-RJD, Doc. 6. The second case was dismissed for failure
to establish federal question jurisdiction and failure to state a claim. SDIL case number 19-cv-286-SMY,
Doc. 12.

                                                Page 1 of 3
    Case 3:20-cv-01089-MAB Document 7 Filed 12/16/20 Page 2 of 3 Page ID #35




See Smart v. Local 702 Int'l Brotherhood of Elec. Workers, 562 F.3d 798, 802–03 (7th Cir. 2009).

Plaintiff indicates that the basis for the Court’s jurisdiction is the federal question statute,

28 U.S.C. § 1331 (Doc. 1). 2 He did not, however, identify any federal statute or

constitutional right that was purportedly violated (see Doc. 1), nor can the Court readily

discern a basis for federal question jurisdiction from his allegations.

        Accordingly, before the undersigned considers Plaintiff’s motion to proceed in

forma pauperis (Doc. 2) or his motion to appoint counsel (Doc. 3), or conducts a threshold

review of the complaint pursuant to 28 U.S.C. 1915(e)(2), Plaintiff must amend his

complaint to set forth all of the information needed to determine whether jurisdiction lies

in this Court. To that end, Plaintiff is ORDERED to file an amended complaint, on or

before January 29, 2021. If Plaintiff fails to file an amended complaint in the manner and

time prescribed or if, after reviewing it, the Court finds that he cannot establish subject

matter jurisdiction, this case will be dismissed.

        Additionally, Plaintiff has yet to return the form regarding consenting or declining

to consent to magistrate judge jurisdiction despite a warning and additional time to do

so (see Docs. 4, 6). Plaintiff is ORDERED to return the form (available at Docs. 4, 6) on or

before January 29, 2021. Failure to do so may result in sanctions.

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the




2 Diversity of citizenship under 28 U.S.C. § 1332 does not appear to be a viable basis for subject matter
jurisdiction given that Plaintiff indicated he has an Illinois address, as does Dr. Cizek and Elite Imaging
(see Doc. 1). See also SDIL case number 18-cv-2039-JPG-RJD, Doc. 6 (dismissing case because, amongst other
things, Plaintiff admitted that both he and Elite Imaging were citizens of Illinois and therefore diversity
jurisdiction did not exist).
                                                 Page 2 of 3
  Case 3:20-cv-01089-MAB Document 7 Filed 12/16/20 Page 3 of 3 Page ID #36




Clerk of Court informed of any change in his address. This shall be done in writing and

not later than seven days after a change in address occurs. Failure to comply with this

Order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: December 16, 2020
                                                  s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge




                                         Page 3 of 3
